PER CURIAM.
Rule 3.125(m), Florida Rules of Criminal Procedure (343 So.2d 1247 (Fla. 1977)), refers to the “Schedule of Witnesses and Evidence for Notice to Appear.” The form was omitted.
The “Schedule of Witnesses and Evidence for Notice to Appear” shall be in substantially the attached form.
Rule 3.125(m), Florida Rules of Criminal Procedure, supra, is amended by adding the attached form.
It is so ordered.
*435OVERTON, C. J., and ADKINS, BOYD, ENGLAND, SUNDBERG, HATCHETT and KARL, JJ., concur.